Case 1:15-cr-00095-WFK Document 333 Filed 06/29/19 Page 1 of 1 PageID #: 1653




LAWRENCE MARK STERN, Attorney At Law
          100 Hudson Street, #6A, New York, New York 10013
                    212-925-6863 fax 212-925-6850 lmstern@verizon.net
__________________________________________________________________
                                            June 29, 2019

Hon. William F. Kuntz
United States District Court            Re: United States v. Juraboev, Azizjon
Eastern District of New York                Rakhmatov, Dilkhayot Kasimov
225 Cadman Plaza East                               Defendants
Brooklyn, New York 11201                            15-95 WFK
Dear Judge Kuntz,
            Please accept this letter as defendant Rakhmatov’s objection to the motion filed
yesterday by the government (doc. 328) to admit into evidence at trial the statements of
codefendant Kasimov. It is not possible to more specifically object to this motion, because it is
sealed and defendant Rakhmatov has no access to it, the contents of the statements sought to be
admitted, or the asserted grounds for their admission into evidence. It is not known, for example,
whether these are pre or post arrest statements or whether defendant Rakhmatov is referred to in
the statements by name or otherwise. If these are post arrest statements that refer to defendant by
name or descriptive characteristics or identifying circumstances, they would run afoul of
defendant’s Constitutional right to confrontation and cross-examination. Bruton v. United States,
391 U.S. 123 (1968). If they are pre-arrest statements, they cannot be admitted unless the
government makes a showing to satisfy the preconditions for the admission of coconspirator
statements. F.R.Evid. 801(d)(2)(E).
             The concealment of this government motion from defendant Rakhmatov denies him
his Constitutional rights to a defense, to counsel and to a fair trial and due process of law. If it is
required by the Stipulation and Order of June 27, 2016 ( the protective order), that order is itself
unconstitutional, and the concealment from defendant of this and other motions by the government
and the codefendant (Rakhmatov has received no notice of any motions filed by the codefendant),
is another ground for vacatur of the protective order. See Defendant Rakhmatov’s Motion to
Vacate the Protective Order and For Permission to Unseal and File Motions Publicly. At the least,
the government’s motion should be unsealed and publicly filed or otherwise provided to defendant.
              Thank you for your attention.


                                                Respectfully,
                                               S/ Lawrence Mark Stern
                                               LAWRENCE MARK STERN
                                               Attorney for Azizjon Rakhmatov
cc: Elizabeth Macedonio, Esq.
    Kelley Sharkey, Esq.
    Attorneys for codefendant Kasimov
